Citation Nr: 1209547	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2009 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a psychiatric disability resulting from being beaten, threatened, and imprisoned during service.  While the issue in the May 2008 rating decision was styled as entitlement to service connection for PTSD, the Board, in considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), finds that the issue on appeal is essentially a claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  The Board notes that the February 2010 supplemental statement of the case included adjudication of psychiatric disability other than PTSD.

In October 2009 the Veteran underwent a VA PTSD examination that was to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the October 2009 VA opinion obtained in this case is not adequate.  While the October 2009 VA examiner indicated that the Veteran had an anxiety disorder, the examiner gave an unclear opinion of etiology as to that disorder.  As for PTSD, the Board notes that it is not clear as to what criteria the October 2009 VA examiner has determined that the Veteran has failed to satisfy.  In order to clarify the record, the Board finds that the examiner should explain whether the Veteran meets the six criteria, A through F, required for a diagnosis of PTSD, as well as his basis for determining that the Veteran does not currently have PTSD.

Based on the foregoing, the Board finds that the Veteran's claims file should be returned to the October 2009 VA PTSD examiner for the purpose of preparing an addendum that addresses the questions raised by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for psychiatric disability from September 2009 and associate them with the claims file.

2.  The AOJ should furnish the Veteran's claims file to the examiner who conducted the October 2009 VA PTSD examination and request that the examiner provide an addendum containing an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's anxiety disorder is related to the Veteran's active service.  

The October 2009 VA PTSD examiner should then clarify whether the Veteran meets the six DSM-IV criteria for PTSD (Criteria A-F), and specify the basis for declining to diagnosis the Veteran with PTSD (if that continues to be the conclusion).  If it is necessary to reexamine the Veteran in order to provide this information, that should be accomplished.

Rationale should be provided for the opinion offered.  If the October 2009 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinions.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

